PER CURIAM.
We reverse the writ of prohibition issued below which, on speedy trial grounds, precluded the continued prosecution of a DUI charge in the county court. The record shows that defense counsel specifically agreed to a trial date beyond the speedy trial time, thus effecting a waiver of the appellee’s rights under the rule.1 See Smith v. State, 482 So.2d 521 (Fla.2d DCA 1986), and cases cited.

. We point out that the 1984 changes in the speedy trial rule which eliminate the requirement of immediate discharge are inapplicable to misdemeanors. See Fla.R.Crim.P. 3.191(i)(2).